SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 Commission File Number: 000-54212 CUSIP Number: 628187 106 NOTIFICATION OF LATE FILING (Check One): x Form 10-K o Form N-SAR o Form 20-F o Form N-CSR o Form 11-K o Form 10-Q o Form 10-D For Period Ended:December 31, 2013 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read instruction (on back page) before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant Mustang Alliances, Inc. Former name if applicable Address of principal executive office (Street and number) t., Suite 46843 City, state and zip code
